Matter of Moore v Departmental Disciplinary Comm. (2016 NY Slip Op 08611)





Matter of Moore v Departmental Disciplinary Comm.


2016 NY Slip Op 08611


Decided on December 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2016

Friedman, J.P., Moskowitz, Webber, Kahn, Gesmer, JJ.


2541 79/16 -5539

[*1]In re Teddy Moore, Petitioner,
vDepartmental Disciplinary Committee, Supreme Court, Appellate Division First Judicial Department, Respondent.


Teddy Moore, petitioner pro se.
John W. McConnell, New York State Office of Court Administration, New York (Lee A. Adlerstein of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2016
DEPUTY CLERK